DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Examiner acknowledges Applicant’s amendments and remarks filed on May 2, 2022.  They have been fully considered and are persuasive in part.  The amendments are sufficient to overcome the rejection based on 35 U.S.C. 112(b), which has been withdrawn.  With respect to the rejection based on 35 U.S.C. 112(a), Applicant’s arguments have been fully considered but they are not persuasive.  The Examiner acknowledges the provisional application filed on Nov. 16, 2018, and agrees that the provisional application broadly discloses a microcontroller.  However, the Examiner also notes that the written description filed in the provisional application fails to provide adequate support for the invention as claimed in the nonprovisional application.  Page 9 of the provisional specification provides the only disclosure of features that resemble the claimed invention:
Further, once the power receptacle may be purchased, an end user must use the Internet, a smartphone application, and/or other means configure and connect a device to their (the end user’s) home modem or to the Internet. Once completed, the end user may be prompted to set a schedule for the power receptacles usage. Further, the power receptacle, in an instance, may use a current transformer and/or other means of energy management consumption to detect when a video game console and/or another device that may be plugged into the power receptacle may be active and/or drawing power. Further, an internal software loaded into the microcontroller may communicate with a server on the Internet and/or record a time that the device is being used in accordance with the schedule set by a power receptacle’s owner. Further, when a time limit that the power receptacle’s owner may have set expires, the device may automatically power down, thus turning off any devices that require an electrical power. Further, if a protective case may be electronically locked, any power cords currently plugged into the power receptacle may not be removed and/or plugged into another outlet without an authorization of the owner of the power receptacle as evidenced by the unlocking of the power receptacles protective case from an application via the Internet, a smartphone, a smartwatch, the usage of a key fob, and/or any other device which may provide an interface and/or means for the receptacle owner to communicate with the receptacle.

 Claim 1 of the present application recites a method comprising:
(A) providing a user account and an administrator account managed by a remote server, wherein the user account is associated with a corresponding user personal computing (PC) device, and wherein the administrator account is associated with a corresponding administrator PC device; 
(B) providing an electronic device, wherein the electronic device is associated to the user account and the administrator account; 
(C) providing a computerized regulating adapter, wherein the electronic device is electrically coupled to the computerized regulating adapter, and wherein a usage schedule of the electronic device is stored on the remote server, and wherein the usage schedule includes a plurality of available date-and times and a plurality of blocked date-and-times; 
(D) monitoring a current date-and-time with the computerized regulating adapter; 
(E) physically securing an electrical plug of the electronic device to the computerized regulating adapter with a locking mechanism of the computerized regulating adapter; 
(F) electrically powering the electronic device with the computerized regulating adapter, if the current date-and-time matches an arbitrary available date-and- time, wherein the arbitrary available date-and time is any date-and-time from the plurality of available date-and-times; and, 
(G) disabling the electronic device with the computerized regulating adapter, if the current date-and-time matches an arbitrary blocked date-and-time, wherein the arbitrary blocked date-and time is any date-and-time from the plurality of blocked date-and-times.

	Comparison of claim 1 with the relevant portions of the provisional specification clearly reveals that the provisional specification fails to provide support for a number of key features recited in the claims, including a user and administrator account. a usage schedule based on available date-and-times and blocked date-and-times, and selectively powering the electronic device based on a current date-and-time matching an available date-and-time.  The provisional disclosure describes an embodiment lacking user and administrator accounts, and wherein the selective powering of the device is based on an expiration of a time limit rather than matching an available date-and-time.  For these reasons, the provisional disclosure fails to support the embodiment claimed in the nonprovisional application.  Consequently, Applicant’s argument that the provisional disclosure provides support for a computerized regulating adapter in the form of a microcontroller is not persuasive because the embodiment disclosed in the provisional application differs significantly from the embodiment claimed in the nonprovisional application.  The rejection is therefore maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites steps of:
monitoring a current date-and-time with the computerized regulator adapter
electrically powering the electronic device with the computerized regulating adapter, if the current date-and-time matches an arbitrary available date-and-time, wherein the arbitrary available date-and time is any date-and-time from the plurality of available date-and-times
disabling the electronic device with the computerized regulating adapter, if the current date-and-time matches an arbitrary blocked date- and-time, wherein the arbitrary blocked date-and time is any date-and- time from the plurality of blocked date-and-times.
The specification is not enabling for the highlighted functions in the cited steps.  Although the specification discloses the adapter as being “computerized”, there is no description of what being “computerized” entails.  The specification teaches that the adapter receives an electrical plug and secures the plug via a locking mechanism [Fig. 1B].  The specification fails to provide any teaching regarding components or structures within the adapter that are capable of performing functions beyond the securing and electrical coupling functions.  More specifically, the specification is completely silent regarding a processor, a circuit, or any other “intelligent” components that are capable of performing the control functions recited in the claims.  It is submitted that without such “intelligent” components, the adapter cannot perform these functions.  Nor does the specification disclose an alternative component within the system that performs these functions.  While the specification discloses that the date-and-time matching steps are carried out as part of the invention, it is silent regarding which components perform the steps.  The specification does not teach that the matching functions are carried out by the remote server, the user or administrator portable device, or the electronic device [Fig. 1]. 
It is additionally noted that the claims and specification indicate that the user schedule is stored on a remote server [pp. 4, lines 12-13].  In addition to the lack of intelligent components within the adapter that are capable of performing the date-and-time matching functions, the specification fails to disclose how the adapter performs the matching functions using data stored on a remote server.  The specification fails to disclose components capable of performing communication with the server, such as a network interface or wireless transmitter.  The specification also fails to disclose any steps wherein data is transferred to the adapter for performing the matching steps.  Nor does the specification disclose any components in the adapter to store a user schedule for performing the matching functions.  It is submitted that without any communication or storage features, the adapter cannot make use of data stored on a remote server for performing matching functions.  
Adapters are known in the art for performing functions related to power supply and conversion.  Additionally, secure adapters are known in the art for securely coupling electrical plugs to receptacles (see references cited in the conclusion of this Office Action).  However, without components for performing processing, storage, and/or communication, adapters cannot perform the functions as claimed.  It is therefore concluded that, given the level of disclosure in the specification and what is known in the art, it would have required undue experimentation on the part of one having ordinary skill in the art to make or use an invention that functions in the manner claimed.  An adapter as disclosed in the present specification lacks any feature that would enable it to carry out the steps of monitoring, matching, and/or the implied step of communicating with a remote server.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov